                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TUYEN ANH LE,

                    Petitioner,                             8:21CV189

       vs.
                                                              ORDER
STATE OF NEBRASKA,

                    Respondent.


     Albeit late, Petitioner has now paid the $5.00 filing fee in this case. Out of an
abundance of caution,

       IT IS ORDERED that the previously filed order (Filing 5) and judgment
(Filing 6) are withdrawn, and this matter will proceed to initial review.

      Dated this 29th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
